Casé 7:20-cr-00587 Document1 Filed on 02/20/20 in TXSD Page 1 of 2

United States District Court

 

 

AO 91 (Rev. 08/09) Criminal Complaint OO Southern pasitict Of Texas
UNITED STATES DISTRICT COURT FEB 20 2999
for the
Southern District of Texas David J. Bradley, Clerk
United States of America ) . oa
Ys ) Case N yw- x0 -O4 ’S-™
Javier CAMPOS ) ase NO-
YOB: 1996 COC: United States
)
Defendant(s)

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s) of February 19, 2020 in the county of - Hidalgo in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. § 554 Whoever fraudulently or knowingly exports or sends from the United States, or

attempts to export or send from the United States, any merchandise, article, or
object contrary to any law or regulation of the United. States, or receives,
conceals, buys, sells, or in any manner facilitates the transportation,
concealment, or sale of such merchandise, article or object, prior to exportation,
knowing the same to be intended for exportation contrary to any law or
regulation of the United States, To Wit; approximately 6,000 rounds of
7.62x39mm ammunition.

This criminal complaint is based on these facts:

SEE ATTACHMENT "A"

¥ Continued on the attached sheet.
a Complainant's signature

Evan Mason, HSI Special Agent

Printed name and title

 

heared ey Chat Guerre

orn to before me and signed in mf présence.

Date: 2/20/2020 -_ Oe

hh ’s signature
_ City and state: McAllen, Texas G ‘4S. Magistrate J. Scott Hacker

Printed name and title

 
Case 7:20-cr-00587 Document1 Filed on 02/20/20 in TXSD Page 2of2 - -

ATTACHMENT A

On February 19, 2020, a United States Customs and Border Protection Officer (CBPO) was
conducting outbound inspections as part of his duties at the Progresso, Texas Port of Entry
(POE). The CBPO, while assigned to the outbound inspection lanes, encountered a vehicle
being driven by Javier CAMPOS (CAMPOS).

Upon encountering CAMPOS, CAMPOS gave a negative declaration for weapons, ammunition,
and cash in excess of $10,000.00 USD. A CBPO then referred CAMPOS to the secondary
inspection area for further inspection. Once in the secondary inspection area, a CBPO conducted
a search of CAMPOS’ vehicle, subsequently discovering a plastic bag concealed behind the back
- seat of the vehicle containing approximately 6,000 rounds of 7.62x39mm ammunition.

CAMPOS was detained and Homeland Security Investigations (HSI) Special Agent (SA) Evan
Mason was advised of the situation and responded to the Progresso, Texas POE to interview
CAMPOS. CAMPOS was read his Miranda rights in the Spanish language as witnessed by a
CBPO. CAMPOS stated that he understood his rights, both verbally and in writing, and was .
willing to make a statement without an attorney present. .

CAMPOS stated he had purchased several boxes of ammunition earlier in the day. CAMPOS
_ further stated that he had purchased the ammunition knowing that the ammunition was intended
to be smuggled to Mexico from the United States in violation of the law.

CAMPOS stated that he had also smuggled ammunition to Mexico from the United States ona
previous occasion.

According t to the U.S. Department of State, Office of Defense Trade Controls Compliance
(DTCC), 7.62x39mm ammunition is determined to be a defense article described on the United
States Munitions List (USML) and regulated for export pursuant to the Arms Export Control Act
(22 U.S.C. 2778). The 7.62x39mm ammunition is covered under the USML. Pursuant to 22
U.S.C. 2778, it is illegal to export this ammunition without a license.
